NORTHCUTT, Judge.
On the merits we affirm Maurice Bell’s conviction and sentence, but we remand for correction of a scrivener’s error in the written judgment and sentence. See Fenn v. State, 702 So.2d 600 (Fla. 2d DCA 1997). Notwithstanding the trial court’s dismissal of two counts of attempted murder and one count of shooting into a vehicle, the judgment and sentence reflect convictions on these counts as well as on the single count of attempted first degree murder for which the jury found Bell guilty. On remand the trial court shall delete from the judgment and sentence any reference to counts 2, 3, and 4.
Remanded with directions.
FULMER, A.C.J., and WHATLEY, J„ Concur.